TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00295-CV





In re Abbott Laboratories, Inc.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
M E M O R A N D U M   O P I N I O N


                        Abbott Laboratories has filed a petition for a writ of mandamus challenging the
portion of the district court’s order dated May 18, 2006, compelling production of the documents
numbered 21, 26, 40, 43, 45-47, 54, and 62-67 on its privilege log.  We have reviewed the
documents in camera and we cannot hold that the district court’s order was a clear abuse of
discretion.  See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).  Accordingly, we deny Abbott’s
petition for a writ of mandamus and lift our stay of the district court’s order.
 
 
                                                                                                                                                            Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   June 21, 2006